


Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
October 1, 2012, is entered into by and between Demand Media, Inc., a Delaware
corporation (the “Company”) and Mel Tang (the “Executive”). This Agreement
amends and restates in its entirety the Original Agreement (as defined below)
and is effective as of the Amended Effective Date (as defined below).
WHEREAS, the Executive and the Company previously entered into that certain
Employment Agreement, dated as of August 5, 2010 (the “Original Agreement”) and
effective as of the date of the closing of the Company's initial public offering
of shares of its common stock pursuant to which the Executive currently serves
as the Company's Senior Vice President, Finance and Treasurer;
WHEREAS, as of the Amended Effective Date, the Company desires to continue to
employ the Executive as its Chief Financial Officer, and to enter into an
agreement embodying the terms of such employment;
WHEREAS, as of the Amended Effective Date, the Original Agreement shall
terminate and be superseded by this Agreement; and
WHEREAS, the Executive desires to accept such continuation of employment with
the Company, subject to the terms and conditions of this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive's employment hereunder shall be for a term
(the “Employment Period”) commencing on August 16, 2012 (the “Amended Effective
Date”) and ending on the third (3rd) anniversary of the Amended Effective Date
(such date, the “Initial Termination Date”). If not previously terminated, the
Employment Period shall automatically be extended for one (1) additional year on
the Initial Termination Date and on each subsequent anniversary of the Initial
Termination Date, unless either party elects not to so extend the Employment
Period by notifying the other party, in writing, of such election at least
ninety (90) days prior to the last day of the then-current Employment Period.
The Executive's employment hereunder is terminable at will by the Company or by
the Executive at any time (for any reason or for no reason), subject to the
provisions of Section 4 hereof. This Agreement shall become effective on the
Amended Effective Date.
2.Terms of Employment.
(a)    Position and Duties.






--------------------------------------------------------------------------------




(i)    During the Employment Period, the Executive shall serve as the Company's
Chief Financial Officer, reporting directly to the Chief Executive Officer, and
shall perform such duties as are usual and customary for such position. At the
Company's request, the Executive shall serve the Company and/or its subsidiaries
and affiliates in other capacities in addition to the foregoing consistent with
the Executive's role as Chief Financial Officer of the Company. In the event
that the Executive, during the Employment Period, serves in any one or more of
such additional capacities, the Executive's compensation shall not be increased
beyond that specified in Section 2(b) hereof. In addition, in the event the
Executive's service in one or more of such additional capacities is terminated,
the Executive's compensation, as specified in Section 2(b) hereof, shall not be
diminished or reduced in any manner as a result of such termination provided
that the Executive otherwise remains employed under the terms of this Agreement.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote the Executive's full business time and attention to the business and
affairs of the Company. Notwithstanding the foregoing, during the Employment
Period, it shall not be a violation of this Agreement for the Executive to
engage in any of the following activities: (A) serve on boards, committees or
similar bodies of charitable or nonprofit organizations, or engage in charitable
activities, (B) fulfill limited teaching, speaking and writing engagements, (C)
investing in and/or holding economic interests in companies in which the
Executive does not take an operating or management role, or an active
participation in the management or operation of the investment, and which
investments do not violate the Company's policies on corporate opportunities as
set forth in the Company's Code of Business Conduct and Ethics (any such
investment and/or holding described in this clause (C) not to exceed a 5%
interest in any company, unless otherwise approved in writing by the Board of
Directors of the Company (the “Board”)), and/or (D) the Executive's purchase and
management of investments in real estate, collectibles or personal property
assets, in each case, so long as such activities do not, individually or in the
aggregate, materially interfere or conflict with the performance of the
Executive's duties and responsibilities under this Agreement. Without limiting
the provisions of any other agreement between the Executive and the Company
(including without limitation the Confidentiality Agreement (as defined below)),
the Executive acknowledges and agrees that during the Employment Period the
Executive shall not invest or hold an economic interest in any entity that
competes with any historical, current or planned business or business activities
of the Company. For the avoidance of doubt, the parties acknowledge and agree
that the provisions of this Section 2(a)(ii) shall not restrict the investments
owned and/or operated by the Executive's spouse.
(iii)    During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company's principal offices located in Santa
Monica, California (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive's duties and
responsibilities hereunder.






--------------------------------------------------------------------------------




(b)    Compensation, Benefits, Etc.
(i)    Base Salary. During the Employment Period, the Executive shall receive a
base salary equal to $310,000 per annum (the “Base Salary”). The Base Salary
shall be reviewed annually by the Compensation Committee (the “Compensation
Committee”) of the Board and may be increased from time to time by the
Compensation Committee in its sole discretion. The Base Salary shall be paid in
installments in accordance with the Company's applicable payroll practices, as
in effect from time to time, but no less often than monthly. The Base Salary
shall not be reduced after any increase in accordance herewith and the term
“Base Salary” as utilized in this Agreement shall refer to Base Salary as so
increased.
(ii)    Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company's bonus plan or program applicable to senior executives. The
Executive's target Annual Bonus (the “Target Bonus”) shall be set at no less
than sixty-three percent (63%) of the Base Salary actually paid for such year;
provided, however, that with respect to fiscal year 2012, the Executive's Target
Bonus shall be set at the sum of (A) fifty percent (50%) of the Executive's base
salary paid in fiscal year 2012 prior to the Amended Effective Date plus (B)
sixty-three percent (63%) of the Executive's Base Salary paid in fiscal year
2012 on and following the Amended Effective Date. The actual amount of any
Annual Bonus shall be determined on the basis of the attainment of Company
performance metrics applicable to senior executives and/or individual
performance objectives, in each case, as established and approved by the Board
or the Compensation Committee (or their designee) in its sole discretion.
Payment of any Annual Bonus(es), to the extent any Annual Bonus(es) become
payable, will be contingent upon the Executive's continued employment through
the applicable payment date, which shall occur on the date on which annual
bonuses are paid generally to the Company's senior executives.
(iii)    Restricted Stock Unit Award. The Company's Compensation Committee shall
approve the grant by the Company to the Executive of a restricted stock unit
award covering 78,000 shares of the Company's common stock (the “RSU”), which
grant shall occur on the date on which annual equity awards are granted
generally to the Company's senior executives (but in no event later than May 15,
2013), provided the Executive remains employed by the Company through the grant
date. Notwithstanding the foregoing, if (A) the Executive's employment is
terminated by reason of a Qualifying Termination (as defined in Section 4(a)
hereof) or (B) a Change in Control (as defined in Section 3(b) hereof) occurs,
in either case, prior to the grant of the RSU as set forth in the first sentence
of this Section 2(b)(iii), then the RSU grant shall instead occur immediately
prior to such Qualifying Termination or Change in Control, as applicable (which
approval is contemplated by the Compensation Committee concurrently with its
approval of this Agreement). Subject to Sections 4(a)(iv) and 4(c) hereof and
the Executive's continued employment with the Company through the applicable
vesting date, 1/16th of the RSUs






--------------------------------------------------------------------------------




shall vest on May 15, 2013 and an additional 1/16th of the RSUs shall vest on
each three (3)-month anniversary thereof. The terms and conditions of the RSU
shall be set forth in a separate award agreement in a form prescribed by the
Company (the “RSU Agreement”), to be entered into by the Company and the
Executive, which shall evidence the grant of the RSU.
(iv)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
senior executives of the Company.
(v)    Welfare Benefit Plans. During the Employment Period, the Executive and
the Executive's dependents shall be eligible to participate in the welfare
benefit plans, practices, policies and programs (including, as applicable,
medical, dental, disability, employee life, group life and accidental death
insurance plans and programs) maintained by the Company for its senior
executives.
(vi)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.
(vii)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide. Nothing contained in Sections 2(b)(iv)-(v) hereof or this
Section 2(b)(vii) shall, or shall be construed to, obligate the Company to adopt
or maintain any incentive, savings, retirement, welfare, fringe benefit or other
plan(s) or program(s) at any time.
(viii)    Vacation. During the Employment Period, the Executive shall not be
entitled to a fixed number of paid vacation, personal or sick days per year. As
a salaried employee, the Company expects the Executive to use the Executive's
judgment to take time off from work for vacation or other personal time in a
manner consistent with getting the Executive's work done in a timely fashion,
providing excellent service to the Company's customers and partners and avoiding
inconveniencing the Executive's co-workers. To the extent the Executive has an
existing balance of accrued, unused vacation as of the Amended Effective Date,
that time will be applied to the Executive's absences until it is exhausted.
3.Termination of Employment.
(a)    Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. Either
the Company or the Executive may terminate the Executive's employment in the
event of the Executive's






--------------------------------------------------------------------------------




Disability during the Employment Period. For purposes of this Agreement,
“Disability” shall mean a disability as determined under the Company's
applicable long-term disability plan that prevents the Executive from performing
the Executive's duties under this Agreement (even with a reasonable
accommodation by the Company) for a period of six (6) months or more or, if no
such plan applies, as determined in the reasonable discretion of the Board.
(b)    Cause. The Company may terminate the Executive's employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall have the meaning set forth in the Company's 2010 Incentive Award
Plan (the “Plan”), as in effect on the Amended Effective Date; provided,
however, that if the Date of Termination (as defined below) occurs (i) on or
within ninety (90) days before a Change in Control (as defined in the Plan) or
(ii) following a Change in Control, then “Cause” shall mean the occurrence of
any one or more of the following events:
(i)the Executive's failure (other than due to Disability) to materially comply
with written Company policies generally applicable to Company officers or
employees or any directive of the Board that is reasonably achievable, that is
not inconsistent with the Executive's position as Chief Financial Officer or the
fulfillment of the Executive's fiduciary duties and that is not otherwise
prohibited by law or established public policy, subject to the receipt of a
Notice of Termination (as defined below) and thirty (30) day cure period after
the Executive's receipt of the Notice of Termination to the extent such
circumstances are curable;
(ii) the Executive's engagement in willful misconduct against the Company that
is materially injurious to the Company;
(iii) the Executive's engagement in any activity that is a conflict of interest
or competitive with the Company (other than any action not taken in bad faith
and which is promptly remedied by the Executive upon notice by the Board or the
participation in any activity described in any of Sections 2(a)(ii)(A)-(D)
hereof);
(iv) the Executive's engagement in any act of fraud or dishonesty against the
Company or any of its Affiliates or any material breach of federal or state
securities or commodities laws or regulations;
(v) the Executive's engagement in an act of assault or other act of violence in
the workplace; or
(vi) the Executive's conviction, guilty plea or plea of nolo contendre for any
felony charge.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be presumed to






--------------------------------------------------------------------------------




be done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.
(c)    Termination by the Executive. The Executive's employment may be
terminated by the Executive for any reason, including with Good Reason or by the
Executive without Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any one or more of the following events, in any
case, without the Executive's prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) as provided below:
(i)    any action by the Company that results in a demotion or material
diminution of the Executive's position, authority, duties or responsibilities
(other than any insubstantial action not taken in bad faith and which is
promptly remedied by the Company upon notice by the Executive); provided that
“Good Reason” does not include a change in title, authority, duties and/or
responsibilities that occurs within ninety (90) days following a Change in
Control if (A) the Executive's new title is that of an executive officer of the
entity surviving such Change in Control (or, if applicable, its parent company,
if such entity has a parent company) reporting directly to the Chief Executive
Officer of the entity surviving such Change in Control (or if applicable, its
parent company, if such entity has a parent company) and the Executive's
authority, duties and responsibilities are commensurate with such title or (B)
(1) the entity surviving such Change in Control (or, if applicable, its parent
company if such entity has a parent company) continues to operate the Company's
principal businesses as a separate unit, division or subsidiary or combines the
Company's principal businesses with one of its existing units, divisions or
subsidiaries and (2) the Executive's new title is that of a senior officer of
such unit, division or subsidiary reporting directly to a principal executive
officer of such unit, division or subsidiary (or to an executive officer of the
entity surviving the Change in Control or parent company thereof) and (in either
case) the Executive's authority, duties and responsibilities are commensurate
with such title and are similar in scope (with respect to such unit, division or
subsidiary) to the authority, duties and responsibilities of the Executive prior
to the Change in Control;
(ii)    a requirement that the Executive report to work more than twenty (20)
miles from the Company's Principal Location (not including normal business
travel required of the Executive's position) or, to the extent such requirement
would not constitute a material change in the geographic location at which the
Executive must perform services under this Agreement within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), such
higher number of miles from the Company's Principal Location as would constitute
a material change in the geographic location at which the Executive must perform
services under this Agreement within the meaning of Section 409A of the Code;
(iii)    a material reduction in the Executive's base salary; or
(iv)    a material breach by the Company of its obligations hereunder.






--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and (3)
the effective date of the Executive's termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company's cure period.
(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by a Notice of Termination
to the other parties hereto given in accordance with Section 10(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than sixty (60) days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive's or the Company's rights hereunder.
(e)    Termination of Offices and Directorships. Upon termination of the
Executive's employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company, and shall take all actions reasonably
requested by the Company to effectuate the foregoing.
4.Obligations of the Company upon Termination.
(a)Without Cause, For Good Reason, Death or Disability. Subject to Section 4(d)
hereof, if the Executive incurs a “separation from service” from the Company
(within the meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”) during the
Employment Period (such date, the “Date of Termination”) by reason of (1) a
termination of the Executive's employment by the Company without Cause; (2) a
termination of the Executive's employment by the Executive for Good Reason; or
(3) a termination of the Executive's employment by reason of the Executive's
death or Disability (each of (1), (2) and (3), a “Qualifying Termination”):
(i)The Executive (or the Executive's estate or beneficiaries, if applicable)
shall be paid, in a single lump-sum payment on the date of the Executive's
termination of employment, the aggregate amount of the Executive's earned but
unpaid Base Salary and accrued but unpaid vacation pay (if any) through the date
of such termination (the “Accrued Obligations”), in each case, to the extent not
previously paid.






--------------------------------------------------------------------------------




(ii)In addition, subject to Section 4(d) hereof and the Executive's (or the
Executive's estate's or beneficiaries', if applicable) timely execution and
non-revocation of a Release (as described below), the Executive (or the
Executive's estate or beneficiaries, if applicable) shall be paid:
(A)    an amount equal to three-fourths (3/4) (the “Multiplier”) times the Base
Salary in effect on the Date of Termination (disregarding any reduction in Base
Salary that would give rise to the Executive's right to terminate for Good
Reason), payable in substantially equal installments (the “Installments”) in
accordance with the Company's normal payroll procedures during the period
commencing on the Date of Termination and ending on the nine (9)-month
anniversary of the Date of Termination; provided, however, that no payments
under this Section 4(a)(ii)(A) shall be made prior to the first payroll date
occurring on or after the thirtieth (30th) day following the Date of Termination
(such payroll date, the “First Payroll Date”) (with amounts otherwise payable
prior to the First Payroll Date paid on the First Payroll Date without interest
thereon); provided, further, that in no event shall any of the Installments be
paid later than March 15th of the year following that in which the Date of
Termination occurs, and any of Installments that would otherwise be paid after
such March 15th shall instead be paid on such March 15th; provided, further,
that if a Change in Control occurs (1) on or within ninety (90) days after the
Date of Termination, the Multiplier shall be increased to one (1) and any
then-unpaid amounts owing under this Section 4(a)(ii)(A) shall be paid in a
lump-sum upon such Change in Control (or, if later, on the First Payroll Date),
or (2) within one (1) year before the Date of Termination, the Multiplier shall
be increased to one (1) and amounts payable under this Section 4(a)(ii)(A) shall
be paid in a lump-sum on the First Payroll Date;
(B)    any unpaid Annual Bonus to which the Executive would have become entitled
for any fiscal year of the Company that ends on or before the Date of
Termination had the Executive remained employed through the payment date,
payable in a single lump-sum payment on the date on which annual bonuses are
paid to the Company's senior executives generally for such calendar year, but in
no event later than March 15th of the calendar year immediately following the
calendar year in which the Date of Termination occurs, with the actual date
within such period determined by the Company in its sole discretion; and
(C)    payment in an amount not to exceed a pro-rated portion of the Executive's
Target Bonus for the partial calendar year in which the Date of Termination
occurs, determined by reference to actual Company performance against applicable
performance criteria during such calendar year and pro-rated based on the number
of days in the calendar year in which the Date of Termination occurs through the
Date of Termination (it






--------------------------------------------------------------------------------




being understood that such amount may be less than the Executive's pro-rated
Target Bonus as a result of Company underperformance of the applicable
performance criteria in such calendar year), payable in a single lump-sum
payment on the date on which annual bonuses are paid to the Company's senior
executives generally for such calendar year, but in no event later than March
15th of the calendar year immediately following the calendar year in which the
Date of Termination occurs (with the actual date within such period determined
by the Company in its sole discretion); provided, however, that in the event
that a Change in Control (1) occurs on or within ninety (90) days after the Date
of Termination or (2) has occurred within one (1) year before the Date of
Termination, then the Executive instead shall be paid an amount equal to the
Annual Bonus earned by the Executive for the calendar year immediately prior to
the calendar year in which the Date of Termination occurs, payable (I) with
respect to a Change in Control described in subclause (1), in a lump-sum upon
such Change in Control (or, if later, the First Payroll Date) or (II) with
respect to a Change in Control described in subclause (2), on the First Payroll
Date.
(iii) In addition, subject to Section 4(d) hereof and conditioned upon the
Executive's timely execution and non-revocation of a Release, during the period
commencing on the Date of Termination and ending on the twelve (12)-month
anniversary of the Date of Termination or, if earlier, the date on which the
Executive becomes eligible for coverage under the group health plan of a
subsequent employer (of which eligibility the Executive hereby agrees to give
prompt notice to the Company) (in any case, the “COBRA Period”), subject to the
Executive's valid election to continue healthcare coverage under Section 4980B
of the Code and the regulations thereunder, the Company shall continue to
provide the Executive and the Executive's eligible dependants with coverage
under its group health plans at the same levels and the same cost to the
Executive as would have applied if the Executive's employment had not been
terminated based on the Executive's elections in effect on the Date of
Termination, provided, however, that (A) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is
otherwise unable to continue to cover the Executive under its group health plans
(including without limitation, Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to the Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).
(iv) All outstanding equity awards held by the Executive on the Date of
Termination, including but not limited to the RSU contemplated by Section
2(b)(iii) hereof (the “Equity Awards”) shall vest (and, in the case of stock
options, become exercisable) as of the Date of Termination with respect to such
number of shares






--------------------------------------------------------------------------------




underlying each such Equity Award that would have vested over the one (1)-year
period immediately following the Date of Termination, had each such Equity Award
continued to vest in accordance with its terms. For the avoidance of doubt: (A)
to the extent that any provision of this Agreement is inconsistent with the
terms and conditions of any Equity Award agreement between the Executive and the
Company, this Agreement shall constitute an amendment thereto, and (B) in no
event shall any Equity Award expire during any applicable Release (as defined
below) consideration and revocation periods, rather, such awards shall remain
outstanding and eligible to vest upon the Executive's execution and
non-revocation of the Release and, to the extent that such awards would have
vested prior to the effectiveness of the Release, such awards shall instead vest
upon the effectiveness of the Release.
The payments and benefits described in the preceding Sections 4(a)(ii), (iii)
and (iv) are referred to herein as the “Severance.” Notwithstanding the
foregoing, it shall be a condition to the Executive's (or the Executive's
estate's or beneficiaries', if applicable) right to receive the Severance that
the Executive (or the Executive's estate or beneficiaries, if applicable)
execute and deliver to the Company an effective release of claims in
substantially the form attached hereto as Exhibit A (the “Release”) within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the Date of Termination and that the Executive (or the Executive's
estate or beneficiaries, if applicable) not revoke such Release during any
applicable revocation period; provided, however, that in the case of the
Executive's death, the Release shall be considered timely if executed and
delivered to the Company within sixty (60) days following the Executive's death.
(b)For Cause, Without Good Reason or Other Terminations. If the Company
terminates the Executive's employment for Cause, the Executive terminates the
Executive's employment without Good Reason, or the Executive's employment
terminates for any other reason not enumerated in this Section 4, in any case,
during the Employment Period, the Company shall pay to the Executive the Accrued
Obligations in cash within thirty (30) days after the Date of Termination (or by
such earlier date as may be required by applicable law).
(c) Equity Vesting in Connection with a Change in Control. In addition to any
payments or benefits due to the Executive (or the Executive's estate or
beneficiaries, if applicable) under Section 4(a) above (if any), subject to and
conditioned upon the Executive's timely execution and non-revocation of a
Release, if the Executive's employment is terminated by reason of a Qualifying
Termination and a Change in Control (A) occurs on or within ninety (90) days
after the Date of Termination or (B) has occurred within one (1) year before the
Date of Termination, all outstanding compensatory equity awards (including but
not limited to the RSU contemplated by Section 2(b)(iii) hereof) that have not
yet vested shall conditionally vest and, as applicable, become exercisable on
the later of the Date of Termination and the date of such Change in Control (and
such vesting shall become unconditional upon such execution and non-revocation
of a Release); provided, however, that if the Executive fails to timely execute
or revokes the Release, all such conditionally vested awards (and any shares
received in respect of such awards) shall be forfeited upon such failure or
revocation (subject to repayment by the Company to the Executive of any amounts
(if any) paid by the Executive with respect to shares






--------------------------------------------------------------------------------




underlying such conditionally vested awards. For the avoidance of doubt, if a
Qualifying Termination occurs prior to a Change in Control, all outstanding,
unvested compensatory equity awards (including but not limited to the RSU
contemplated by Section 2(b)(iii) hereof) that would otherwise terminate on the
Date of Termination shall remain outstanding and eligible to vest solely upon a
Change in Control occurring within ninety (90) days after the Date of
Termination (but shall not otherwise vest following the Date of Termination) and
shall terminate on the ninetieth (90th) day following the Date of Termination if
a Change in Control has not occurred on or prior to such ninetieth (90th) day
(or such earlier expiration date applicable to the award (other than due to a
termination of employment)).
(d)Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 hereof, shall be paid to the Executive
during the six (6)-month period following the Executive's “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) if the
Company determines that paying such amounts at the time or times indicated in
this Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Executive's death), the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.
(e)Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive's
termination of employment.
(f)Equity Award Agreements. For the avoidance of doubt, nothing contained in
this Agreement is intended to result in any vesting terms that are less
favorable to the Executive than those contained in any applicable equity award
agreement and, to the extent that the vesting terms contained in any such award
agreement are more favorable to the Executive than those provided herein,
including, without limitation, this Section 4, the terms of such award agreement
shall control.
5.Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.
6.Excess Parachute Payments, Limitations on Payments.
(a)Best Pay Cap. Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a termination of
the Executive's employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement)






--------------------------------------------------------------------------------




(all such payments and benefits, including the payments and benefits under
Section 4 hereof, being hereinafter referred to as the “Total Payments”) would
be subject (in whole or part), to excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments under this Agreement
shall first be reduced, and the noncash severance payments hereunder shall
thereafter be reduced, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (i) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.
(b)Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Accounting Firm”), does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A)
of the Code) and, in calculating the Excise Tax, no portion of such Total
Payments shall be taken into account which, in the opinion of the Accounting
Firm, constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount
(as defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (iii) the value of any non cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.






--------------------------------------------------------------------------------




7.Confidential Information and Non-Solicitation. The Executive hereby
acknowledges that the Executive has previously entered into an agreement with
the Company containing confidentiality and other protective covenants (the
“Confidentiality Agreement”) and that the Executive remains bound by the terms
and conditions of the Confidentiality Agreement.
8.Representations. The Executive hereby represents and warrants to the Company
that (a) the Executive is entering into this Agreement voluntarily and that the
performance of the Executive's obligations hereunder will not violate any
agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive's entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.    
9.Successors.
(a)This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.
(b)    
(c)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(d)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
10.Miscellaneous.
(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
(b)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive: at the Executive's most recent address on the records of
the Company.






--------------------------------------------------------------------------------




If to the Company:
Demand Media, Inc.
1333 Second Street, Ste. 100
Santa Monica, CA 90401
Attn: General Counsel


with a copy to:
Latham & Watkins LLP
355 South Grand Ave.
Los Angeles, CA 90071-1560
Attn: Alex Voxman
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules and regulations promulgated thereunder, then
such transfer or deemed transfer shall not be made to the extent necessary or
appropriate so as not to violate the Exchange Act and the rules and regulations
promulgated thereunder.
(d)Section 409A of the Code.
(i) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section 409A
of the Code, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code, and/or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section
10(d) shall not create an obligation on the part of the Company to adopt any
such amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so.






--------------------------------------------------------------------------------




(ii) Any right to a series of installment payments pursuant to this Agreement is
to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A of the Code, any separate payment or benefit under
this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code and Section 4(d) hereof to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Section
409A of the Code.
(iii) To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vii) hereof, are deemed to constitute compensation to the Executive
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive's right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(f)Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(g)No Waiver. The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(h)Entire Agreement. As of the Amended Effective Date, this Agreement, together
with the Confidentiality Agreement, the RSU Agreement and any prior equity award
agreements constitutes the final, complete and exclusive agreement between the
Executive and the Company with respect to the subject matter hereof and replaces
and supersedes any and all other agreements, offers or promises, whether oral or
written, by any member of the Company and its subsidiaries and affiliates, or
representative thereof. The Executive agrees that the Original Agreement shall
be terminated and of no further force or effect from and after the Amended
Effective Date. In the event that the Executive's employment with the Company is
terminated prior to the Amended Effective Date, this Agreement (including,
without limitation, the immediately preceding sentence) shall have no force or
effect.
(i)Amendment. No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.






--------------------------------------------------------------------------------




(j)Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.




[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
DEMAND MEDIA, INC.,
a Delaware corporation
By:
________________________________

Name: Richard Rosenblatt
Title: Chief Executive Officer
“EXECUTIVE”
________________________________
Mel Tang






--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE
    
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys' fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees'
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a) of that certain
Amended and Restated Employment Agreement, dated as of October 1, 2012, between
Demand Media, Inc. and the undersigned (the “Employment Agreement”), whichever
is applicable to the payments and benefits provided in exchange for this
Release, (ii) to payments or benefits under any equity award agreement between
the undersigned and the Company, (iii) with respect to Section 2(b)(vi) of the
Employment Agreement, (iv) to accrued or vested benefits the undersigned may
have, if any, as of the date hereof under any applicable plan, policy, practice,
program, contract or agreement with the Company, (v) to any Claims, including
claims for indemnification and/or advancement of expenses, arising under any
indemnification agreement between the undersigned and the Company or under the
bylaws, certificate of incorporation of other similar governing document of the
Company, or (vi) to any Claims which cannot be waived by an employee under
applicable law.
THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF






--------------------------------------------------------------------------------




KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
(A)    THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE;
(B)    THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND
(C)    THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE
THIS RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys' fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.
The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys' fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.


________________________________
Mel Tang










